PER CURIAM.
The defendant was charged by information with buying, receiving or concealing stolen property, to-wit: One 1966 Oldsmobile. A plea of not guilty was entered and trial by jury waived. Upon trial, defendant was found guilty and sentenced to eighteen months in the state penitentiary.
Appellant seeks reversal primarily on the grounds that the evidence on which he was convicted is legally insufficient to support the judgment. We find appellant’s contentions to be without substantial merit.
It is well settled that an appellate court may not substitute its judgment for that of the trier of facts where there is sufficient competent evidence to support the trier’s finding. Crum v. State, Fla. App.1965, 172 So.2d 24. Moreover, it is clearly established that the judgment of guilty comes to this court with a presumption of correctness and all inferences to *516be drawn from the evidence are to be m favor of guilt. Birge v. State, Fla.1957, 92 So.2d 819; Hoover v. State, Fla.App. 1968, 212 So.2d 95; Martin v. State, Fla. App.1967, 195 So.2d 9.
We have carefully examined the entire record on appeal and considered the briefs and arguments of counsel and have concluded that there is ample competent evidence to support the conviction and that no reversible error appears. Accordingly the judgment and sentence appealed are affirmed.
Affirmed.